﻿As we express our appreciation of the way in which Major General Joseph Garba of Nigeria guided the work of the General Assembly as its President at the forty-fourth session, and as we pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, and all his associates for their tireless work in the cause of international peace, allow me, an behalf of the delegation of Madagascar, to congratulate you, Sir, on your election to the presidency of the General Assembly at its forty-fifth session.
We welcome to the General Assembly the 160th Member of our Organization - the Principality of Liechtenstein - as well as the State of Yemen and the reunited Germany, each of which is represented by a single delegation. 
In this year, which marks the 45th anniversary of the signing of the United Nations Charter, the Government of the Democratic Republic of Madagascar wishes to make a point of expressing once again its dedication to the purposes and principles of our Organization - notably, the sovereign equality of States, the primacy of international law, the peaceful settlement of disputes and avoidance of resort to the use of force or the threat of the use of force in international relations, and respect for the rights of individuals and of peoples.
Faithful to our position, we have always pleaded the sacred cause of the liberation of oppressed peoples the world over - something that must lead to the eradication of colonialism and of racial discrimination in all its forms. We have always fought for preservation of the identity of our people, refusing to become embroiled in bloc politics and zones of influence, notwithstanding the great sacrifices that that has entailed. But Madagascar's intangible principles, if they have strengthened its policies within the concert of nations, certainly have not facilitated its economic recovery, because its truly non-aligned, though committed, position did not further its co-operation with the wealthy countries.
In the same vein, we have been active in the cause of regional co-operation, South-South co-operation and more equitable international economic relations.
The increasing understanding between the two super-Powers continues to have positive effects so far as certain regional conflicts inherited from the cold war are concerned. After 45 years of division the two German States celebrated their unification on 3 October. On this road, rich in promises of peace and prosperity, they were preceded several months earlier by the two Yemens.
Elsewhere in the world, long-standing antagonists are rediscovering the virtues of negotiation. On the Korean peninsula, the meeting between the two Prime Ministers marks an important step in the process of bringing about a peaceful settlement of the question of Korea - a step that will contribute to the reinforcement of stability in that part of the world. 
In Cambodia acceptance by the various parties of a comprehensive political settlement plan adopted by the Security Council, one which entrusts a central role to the United Nations, lends renewed impetus to the negotiation process. It can only be hoped that the Paris Conference on Cambodia will resume and will work out and conclude a comprehensive peace agreement.
Namibia's accession to independence, followed by its admission to the United Nations, has given considerable impetus to the quest for a negotiated settlement of conflicts ravaging southern Africa.
In South Africa we welcomed the freeing of Nelson Mandela, as well as the opening of negotiations between the South African Government and the African National Congress, which led to the issuance of a joint declaration envisaging significant measures likely to break the long-standing deadlock in the political situation. We express the hope that the process thus set in train will lead to the complete dismantling of the apartheid system, making possible at last the establishment of a democracy free from distinctions of race, within & united and non-racial South Africa endowed with a Constitution guaranteeing the legitimate rights of all the people living in the Republic of South Africa.
We have likewise been following with interest the talks between the various opposing parties in Angola and in Mozambique. We hope that these negotiations will succeed in bringing succour to the peoples of these two countries suffering from the ravages of civil war.
In Western Sahara the settlement plan embodied in Security Council resolution 658 (1990) should facilitate the holding of a referendum on self-determination for the Saharan people, a referendum organized under the aegis of the United Nations and in co-operation with the Organization of African Unity. Can one deduce from this quick overview of the international situation that the improvement in East-West relations is the panacea for all the difficulties? In other words, does the thaw in the relations between the two super-Powers mean that we have found an across-the-board political solution to the problems of the world? So far as we are concerned this is not obvious.
As a matter of fact, while the analysis we have just carried out is tempting and attractive, bringing with it a glimmer of hope, the destabilizing effect of certain regional crises and, above all, the gravity of the economic problems dictate that we tread warily and maintain some reservations. Hone of the processes under way has yet run its course or become totally irreversible. It is thus up to our Organisation to consolidate all these processes; otherwise, our efforts will have been in vain. All these problems must be resituated within a more general framework based on a comprehensive approach and a better understanding of international solidarity.
Within that context we have been following with disquiet developments in the tragic situation in the Gulf region since the inadmissible invasion of the State of Kuwait by Iraqi armed forces. President Didier Ratsiraka, in an official message dated 3 August addressed to the Secretary-General of the United Nations, said the following on this subject:
"... we cannot but consider, in the name of the universal principles of international law, the invasion of Kuwait, like any infringement of the territorial integrity of a sovereign State, regardless of the reasons cited to justify such an offence.", (A/4S/379. p. a)
The immediate consequences of that act of aggression are stark indeed. The people of Kuwait are enduring the harsh conditions of an occupation or are in exile. The Iraqi people, having barely emerged from eight years of war, are liable for the proving ground for the most sophisticated weaponry and thus may be reposing themselves to annihilation. Hundreds of thousands of nationals of third countries have overnight become refugees and find themselves in dire straits. The hopes of the peoples of the third world, who had expected to benefit from the "peace dividends", are fading as they face the possibility of a world-wide economic recession.
The embargo and the drying up of oil supplies now needed for the sophisticated armada in the Gulf region, and the erratic increases in petroleum- and petroleum- product prices further exacerbates the difficulties facing third-world countries in their development efforts and deflects industrial countries' aid from its intended targets.
The concentration of military forces in that ultra-sensitive area increases the dangers of a conflagration with incalculable consequences.
Given the fact that the area of the Persian Gulf and that of the Gulf of Aden fall within the geographical definition of the northern part of the Indian Ocean, our analysis on the convening of an international conference under the aegis of the United Nations to designate the Indian Ocean a zone of peace remains as pertinent as ever. Some people, basing themselves on excessive optimism and the refusal to hold the Colombo Conference, have tried to make us believe that resolution 2832, on designating the Indian Ocean a zone of peace, has become obsolete and does not take into account the change in the climate of international relations.
In the light of developments, there are real risks of confrontation in that area. That is why we ask all the parties concerned to display maximum restraint in order to give diplomatic efforts a chance, and to see to it that wisdom prevails over the logic of war. Indeed, the current crisis must bring into play the responsibility of each State, whether it acts individually or as part of a community. This responsibility must first and foremost be base upon the logic of peace, particularly since provocations fro· a variety of sources in the region would become a formidable and even irreversible factor for confrontation.
Current events are further complicating an already extremely complex situation in the Middle East. In our view it is time for the international community to come to grips with all the ramifications of a settlement of the so-called Middle East question, a source of instability and of the denial of the fundamental rights of peoples who should be able to live there in peace and security.
The convening of an international peace conference on the Middle East under the aegis of the United Nations in which the Palestine Liberation Organisation (PLO) must participate on an equal footing constitutes the appropriate framework for settling the Palestine question. The swift pace at which the Security Council responded to the Iraqi aggression demonstrated that the Council can, when it wishes, display unity and firmness. None the less, it must be acknowledged that there are many cases of flagrant violation of international law that have gone unpunished.
It is difficult to rid oneself of the impression that the United Nations in general and the Security Council in particular are used by their most influential Members when it suits their interests. The concept of the right of veto held by the permanent members of the Council is increasingly perceived as being antithetical to the concept of democracy within the world Organisation - a concept that is indispensable to the existence of support on the part of the majority of its Members now that the historic framework that gave rise to its institution has been superseded.
In the final analysis, it is appropriate for us to take a fresh look at the role of the United Nations and the Security Council within the framework of the sort of democracy everyone is espousing around the world and the sort of democratisation they are seeking to impose while ignoring the national identity of a particular State. It would be appropriate to define a framework within which international solidarity and genuine political co-operation night become manifest and thus we night envisage a system of consensus for settling all such problems.
The optimism that has been created by the improvement in the international political climate is being weakened by an absence of simultaneous progress in the economic sphere. It is not certain that the hopes for political peace can endure so long as the world economy remains fragile and subjected to fluctuations that we night qualify as  crisogenic - if you will pardon the neologism. 
Indeed while promising prospects, seem to be opening up among the major Powers, it must be recognised that the overwhelming majority of people are still living in conditions of malnutrition, hunger and poverty.
Ever since the eighteenth special session of the General Assembly the members of the international community have been committed to promoting growth and development on the global level and to guaranteeing to poor countries the conditions and the means for their development. Furthermore, a promise has been made to resume dialogue from a political perspective.
We support the proposal to convene a meeting of the Economic and Social Council at the ministerial level. Indeed we still feel uneasy inasmuch as the structural changes under way in the countries of Eastern Europe will involve e major revision of the allocation of the resources earmarked for expenditure tied to aid for development budgets along with a modification of the structure of world economic activity.
The fact is that most third world countries have courageously undertaken reforms aimed at establishing the political and social conditions necessary for re-launching economic growth, notably in conjunction with structural adjustment programmes. These programmes must take into account, not only the economic and social realities of each State, but also those political choices that are rightly to be made by our peep?, in the exercise of their freedom.
The political transformations that have taken place in the countries of Eastern Europe have been too hastily attributed to political liberalisation. But is that sufficient reason to envisage the transfer of a phenomenon that is so narrowly limited in time and space to the States of the South with a view to prescribing new strings to be attached to aid, including what is called readiness for democracy? By all means let them call for the bringing about of a climate of confidence in third world countries; yes, but why refuse to trust the capacity for political creativity of States by prescribing an alien model for then? That in why we feel it in urgent to appeal to the international community for respect to be shown for our identity within the context of sound and healthy competition.
Our world in undergoing a complete change. A tempestuous era in dawning, because times of change are the most tumultuous. There in an awareness that one world has come to an end and there in an impatience to reap the fruits of that change immediately. We must therefore exercise care and prudence as we face the future, in order to avoid being overtaken or even overwhelmed by it.
All the events that have taken place over the last several years, in particular the rapid pace of change in the countries of the East, heighten the risk of having attention diverted from the South to the detriment of the South. It is all very well to proclaim that nothing has changed in terms of aid to third world countries, but in the light of the reactions we are witnessing today we cannot but voice doubts and fears. Thus in the face of panic in international relations we make an appeal for shared solidarity between the North and the South, and among those of us in the South, thus ensuring the future for mankind.
